Citation Nr: 1446775	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vincent J. Pastore, Attorney


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, to include service in Vietnam from December 1970 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran originally claimed PTSD, the claim was expanded and readjudicated by the RO as an acquired psychiatric condition, to include PTSD.  See August 2010 claim; March 2013 supplemental statement of the case (SSOC).  The Board thus considers this expanded claim.

In addition to the paper claims file, there is a Virtual VA paperless files associated with this appeal.  A review of the documents in the Virtual VA claims file reveals VA treatment records and Social Security records-both reviewed by the RO in the most recent SSOC.  A review of the Veterans Benefits Management System reveals that there are no documents.

As a procedural matter, the Veteran was twice scheduled for a Board hearing, but ultimately withdrew his request in an April 2014 representative's letter.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704(e) (2013) (noting that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the claim for service connection for a psychiatric disorder, to include PTSD, remand is required for a new examination and opinion because the opinions of record are inadequate.  Specifically, a 2010 VA examiner found there was no diagnosis of PTSD so did not provide an etiological opinion.  A March 2011 private psychologist diagnosed PTSD, but did not have a complete post-service psychological picture upon which to base the opinion because the examiner did not have the claims file.  Finally, a November 2012 VA psychologist diagnosed major depressive disorder, but did not review the claims file, address the prior diagnosis of PTSD, or provide an etiological opinion regarding major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA examination to identify and determine the etiology of all currently diagnosed psychiatric disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the paper and electronic claims file, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, for each disorder diagnosed other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the conceded in-service stressors of rocket fire and mortar attacks and any fear of hostile military activity.  If the examiner does not diagnose major depressive disorder, the examiner must fully address the diagnosis contained in the 2012 VA record.

Second, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnosis of PTSD in the March 2011 private examination.  

If a diagnosis of PTSD is deemed appropriate, the examiner must comment on the link between the currently diagnosed PTSD and the Veteran's conceded in-service stressors of rocket fire and mortar attacks and any fear of hostile military activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

